Citation Nr: 1401884	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for a back disorder, rated 20 percent disabling, to include whether a separate rating is warranted for bowel or bladder impairment.

2.  Entitlement to total disability based upon individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1981 to June 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals VA treatment records spanning from December 2010 to January 2012 which have been reviewed by the RO.  The Veterans Benefits Management System does not reveal any additional records.

The issue of entitlement to a separate rating for neurologic manifestations under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), to include urinary frequency as secondary to the service-connected back disorder has been raised.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2013).  For reasons expressed in more detail below, the Board has also included as an issue on appeal a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, both issues have been added to the list of issues on the title page to reflect the Board's jurisdiction.

It is noted that separate compensable ratings have been assigned for neurological impairment of both lower extremities.  There has been no disagreement with that action.

The appeal is REMANDED to the RO through the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the claim on appeal.  The record, including Virtual VA reveals that an additional pertinent examination was conducted in September 2013.  The RO has not had an opportunity to review that record.  In that document it is indicated that no records were available for review.  Moreover, it was noted that appellant sees a fee basis provider about once a month, and had been seen recently at the Durham VA Medical Center neurosurgery clinic.  It does not appear that those records have been sought.

The September 2013 VA examiner noted that the Veteran was scheduled to receive a spinal cord stimulator shortly after examination.  The current severity of the Veteran's back disorder is not known because the Board does not have information concerning the stimulator's effect on the Veteran's condition.  A remand is therefore necessary to determine the current severity of the Veteran's back disorder.

VA treatment records reflect that the Veteran has a history of incontinence with urinary frequency at night.  It is not clear from the record whether these symptoms are secondary to his service-connected back disorder.  A VA examination is therefore necessary to evaluate whether the Veteran is entitled to a separate rating for neurologic manifestations of his service-connected back condition.

It is noted that in November 2013 the Agent who had been representing the Veteran withdrew from representation.  Notice was sent to VA and to the appellant.  He should be offered an opportunity to appoint a new representative if desired.  It is noted that in the past he was represented by the state service organization.

Finally, the record raises the issue of entitlement to TDIU.  The January 2011 VA examiner opined that the Veteran is "essentially incapable of any work, sedentary or otherwise due to his back problem."  The examiner also recorded the Veteran's complaint that he left his last job in October 2010 due to physical limitations.  The September 2013 VA examiner also recorded that the Veteran's back condition affects his ability to work and that he has been unemployed.  Further development is therefore necessary to determine whether the Veteran is entitled to TDIU.


Accordingly, the case is REMANDED for the following actions:

1. The RO must provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to the claim of entitlement to neurologic abnormalities secondary to his service-connected back disorder and with respect to the claim of entitlement to TDIU.  He is also hereby informed that he is unrepresented in this appeal, and should be offered information concerning appointment of a new representative if he so desires.

2.  The RO must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment and vocational sources.  This should include records from his fee basis provider and the Durham VAMC neurosurgery clinic.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

The RO should also contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran.  

4.  After completion of the above, schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected back disorder and any neurological manifestations, to include urinary frequency.  The claims file and a copy of pertinent records on Virtual VA/VBMS must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.

Specifically, the examiner should indicate whether the Veteran has urinary frequency or other neurologic manifestations that are at least as likely as not (50 percent or more probability) related to his service-connected back disorder, and, as appropriate, provide information regarding the symptomatology thereof, to include frequency of daytime and nighttime voiding intervals.

The examiner should also indicate the current severity of the Veteran's service-connected back disorder.  The examiner must provide accurate and fully descriptive assessments of all symptoms related to the Veteran's back condition.  Ranges of motion and all other findings should be reported in detail.

The rationale for all opinions expressed must be provided.

The examiner should also determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

The examiner should also provide an opinion as to whether any neurologic abnormalities found to be secondary to the Veteran's service-connected back disorder contribute to the Veteran's ability to secure and follow substantially gainful employment consistent with his education and occupational experience and to what degree any such abnormalities affect the Veteran's vocational ability.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

5.  The Veteran is hereby notified that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the Veteran's claims must be adjudicated, to include whether extraschedular consideration is warranted.  If any benefit on appeal is not granted, a supplemental statement of the case must be provided to the Veteran and his representative (if one is selected).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



